432 U.S. 40 (1965)
UNITED STATES
v.
CALIFORNIA.
No. 5, Orig.
Supreme Court of United States.
Decided June 23, 1947, Decided May 17, 1965.
Order and decree entered October 27, 1947.
Supplemental decree entered January 31, 1966.
Second supplemental decree entered June 13, 1977.
ON JOINT MOTION FOR ENTRY OF A SECOND SUPPLEMENTAL DECREE.
The joint motion for entry of a second supplemental decree is granted.

SECOND SUPPLEMENTAL DECREE
For the purpose of identifying with greater particularity parts of the boundary line, as defined by the Supplemental Decree of January 31, 1966, 382 U.S. 448, between the submerged lands of the United States and the submerged lands of the State of California, it is ORDERED, ADJUDGED AND DECREED that this Court's Supplemental Decree of January 31, 1966, be, and the same is hereby, further supplemented as follows:
1. Closing Lines Across Entrances to Bodies of Inland Waters
a. The inland waters of the following bodies of water are enclosed by straight lines between the mean lower low-water lines at the seaward ends of the jetties located at their mouths:
1. Humboldt Bay
2. Port Hueneme
3. Santa Ana River
4. Agua Hedionda Lagoon
*41 b. The inland waters of San Francisco Bay are those enclosed by a series of straight lines from the south-western head of Point Bonita (37°48′56″N, 122°31′ 44″W); thence to the western edge of an unnamed island immediately to the south (37°48′55″N, 122°31′44.2″W); thence southward to the western edge of a second unnamed island (37°48′53″N, 122°31′44″W); thence southward to the western edge of a third unnamed island (37°46′57″N, 122°30′52″W); thence to a western head of Point Lobos (37°46′53″N, 122°30′49″W). The length of this closing line is 2.18 nautical miles.
c. The inland waters of Bodega-Tomales Bay are those enclosed by a straight line drawn from Bodega Head (38° 17′53.8″N, 123°03′25.3″W); thence to the western edge of an unnamed island northwest of Tomales Point (38° 14′28.4″N, 122°59′41.5″W); thence southward to Tomales Point (38°14′26.5″N, 122°59′39″W).
d. The closing lines delineated in the foregoing paragraph are part of the coastline of California. The foregoing is without prejudice to the right of either party to assert or deny that other closing lines are part of the coastline of California for purposes of establishing the Federal-State boundary line under the Submerged Lands Act, 67 Stat. 29, as amended.
2. Artificial Extension of the Coastline
The mean lower low-water line along each of the following structures is part of the coastline of California for purposes of establishing the Federal-State boundary line under the Submerged Lands Act:
a. The Morro Bay breakwater
b. The Port San Luis breakwater
c. The Santa Barbara breakwater
d. The Ventura Marina breakwater
e. The Channel Islands Harbor breakwater

*42 f. Three rubble groins at Point Mugu
g. The Santa Monica breakwater
h. The Venice Beach groin
i. The Marina del Rey breakwater
j. Three rubble groins along Dockweiler Beach
k. The Redondo Beach breakwater
l. Two harbor jetties at Newport Bay
m. The Dana Point breakwater
n. The Oceanside breakwater
o. Two harbor jetties at entrance to Mission Bay
p. The Zuniga jetty at San Diego (including the southern seaward end of this entire structure)
The foregoing is without prejudice to the right of either party to assert or deny that other artificial structures are part of the coastline of California for purposes of establishing the Federal-State boundary line under the Submerged Lands Act.
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree or to effectuate the rights of the parties in the premises.